I do not agree with the views of my associates expressed in the opinion of the majority herein.
In the language of the Supreme Court of the United States, in American Surety Company of New York v. Greek Catholic Union,284 U.S. 593, 76 L.Ed. 490, 52 S.Ct. 235, "* * * the facts preclude a recovery. The cause and genesis of the loss was not one of the events specified in the bond on which payment was conditioned. The defaults for which the petitioner agreed to be liable were clearly defined."
The provisions of the policy of insurance relied on by the plaintiff are as follows:
"* * * or by wrecking or disablement of any private horse-drawn vehicle, or motor-driven car (excluding motor cycles or trucks) in which the insured is riding or driving, or by being accidentally thrown from such vehicle or car. * * *"
Paraphrasing the language of the Supreme Court of the United States in the cited cases, in my opinion, there is nothing in that language which "by the farthest stretch of construction can be said to undertake the payment of a loss" due to an injury sustained by one which was caused by his deliberately stepping from a car that was elevated on a grease rack, and, in the language of that decision, the plaintiff "* * * cannot now ask that the bond be rewritten to cover an event not therein specified or contemplated.
The policy of insurance provided indemnity for loss of life, limb, sight or time by accidental means, "as herein limited and provided." That provision was not only the opening statement thereof, but it was clearly printed on the front of the policy as folded. The premium of $2 per year evidenced a limited policy.
Notwithstanding the limited policy purchased and the limited premium paid, this court, by the opinion of the majority, in my opinion, interpreted the contract to include a liability not included within the terms of the contract and not procurable for the limited premium paid. The excuse given therefor is that otherwise "* * * the policy would not have been so attractive." It seems to me that the policy should be interpreted as printed, rather than to make it "attractive."
The majority are of the opinion, as stated in their opinion, that "* * * the insured was actually thrown from the car by the force of gravity. * * *" For a long time I have heard of gravity pulling things, but heretofore I have not heard of gravity throwing things. Under the theory of the majority, a man who jumps from a tenth story window of a building is thrown from the building by the force of gravity.
This policy covers injuries caused by being "accidentally thrown" from a vehicle. If, as held in the majority opinion, the man was thrown from the car by the force of gravity, it certainly was not accidental, for the force of gravity, as I have always understood it, does not act accidentally. Conceding, if it is possible to do so, that the man was thrown from the car by the force of gravity, in my opinion, he was not accidentally thrown therefrom by that *Page 255 
force. In my opinion, the power of gravity should not be held to operate accidentally.
The provision of this policy is not with reference to a moving vehicle, but with reference to a vehicle in which the insured "is riding or driving." As stated in the majority opinion, the car had been driven onto a grease rack for the purpose of having it greased and it had been raised from the ground by the mechanism used for that purpose. While in an elevated position, the plaintiff saw some person with whom he wanted to talk and he started to get out of the car to see that party. As stated in the majority opinion, about the time the plaintiff was stepping out of the car, the motion of the rack mechanism caused the plaintiff to lose his hold on the door jamb and caused him to fall and break his hip. The rack mechanism was moving, but the car was securely blocked thereon and the car moved only as the rack mechanism moved.
If the provision of this policy referred to a moving vehicle, I might be constrained to believe that it referred to a car moving vertically with the grease rack on which it rested, rather than horizontally on the ground, but the provision of this policy does not refer to a moving car. That provision refers to the insured while riding or driving. The insured was not driving the car for he was sitting in the back seat when he saw the man with whom he wished to speak, and he arose from the position in the back seat, crawled over the front seat, opened the front door, and fell as he stepped from the front door of the car. He was not riding in the car for the car was blocked on a grease rack and raised from the ground. Since he was neither riding nor driving when he "was actually thrown from the car by the force of gravity," it is immaterial whether he was thrown from the car by the force of gravity, or whether he stepped from the car, as he and his only witness thereto testified.
The plaintiff testified that:
"A. It happened at the corner of Main and Washington streets at the Butts Filling Station. We drove into the Butts Filling Station to have the car greased, and was going over to the Baptist Hospital to see a party over there, and the car was driven on the grease rack and I was sitting in the car, intending to stay there and I looked out and noticed a party whom I had business with and I started to get out of the back seat. It was a two-door sedan, and the boy started to raise the car and I didn't notice it until it was about two feet high and I happened to notice it was starting to go up and took hold of the front door jamb and just as I took hold and started to stop out the car moved and broke my hold and I started to jump, and I do remember I turned around to grab the brake."
On cross-examination, he testified:
"A. The car moved when I started to get out. When I got hold of the front door jamb, it is a two door sedan they call the car, and I grabbed hold of the front door jamb and the car moved up and as it did I lost my hold and started to jump; in getting out of a two-door sedan, the doors open both ways and the handles are turned around back, and I started to put my foot out on this running board there just at the same time the car began to move, and the whole thing happened so quickly; and the car moved while I was on my feet to get out."
His witness, and the only witness to the accident, testified:
"A. He was going to get out of the car and I told him to wait a minute and I went around to let it down and he stepped out and lost his balance."
In the plaintiff's preliminary proof of loss to the insurer, he stated:
"8. I was injured Oct. 21, 1928, hour 4 p. m. Here state fully and precisely what you were doing at the time accident occurred. Slipping out of auto on platform.
"9. Where were you when the accident occurred? (Describe immediate surroundings) At filling station Cor Main  Wash.
"10. How did the accident happen? Hand hold slipped and fell on concrete. pavement. * * *
"16. To what extent was the conveyance in or on which you were riding wrecked or disabled? Not wrecked at all. Accident occurred in getting out of auto. Hold slipped and fell to pavement.
"17. If accident was due to collision of any kind, describe collision. None.
"18. Were you thrown from the car? — What caused you to be thrown from the car? Hold slipped."
He wrote the insurer a letter which, with hearing and signature omitted, was as follows:
"Gents: I am just in receipt of a letter from your Mr. Crawford at Dallas, Texas disallowing my claim for accidental indemnity on policy No. A585994 on the *Page 256 
ground that your article No. 1 in policy provides only for being thrown from an automobile, and not for one who attempts to leave an auto  hold slipping  body falling  receiving a bad fracture.
"This looks very much to me as a technical matter only  a difference only of Tweedledee  Tweedledum.
"I am writing our Secretary of State to learn whether or not your Co. maintains a service Agt. in Okla. If you do I shall, unless I hear from you to the contrary, bring suit for collection of the three months indemnity as per policy contract.
"I fully realize that the amount is small on which to predicate a suit, but as I am a practicing lawyer myself, or at least licensed to practice, I can hold the expense down to amount involved."
Notwithstanding, the trial court directed the jury to return a verdict in favor of the plaintiff and this court affirmed the judgment rendered thereon.
I have found nothing in this record to show that the plaintiff was either riding in or driving the vehicle from which he was "thrown" "by the force of gravity" at the time he was so thrown therefrom, and I find nothing in the record to show that he was thrown from the vehicle by the force of gravity. The record shows that, while this car was standing on the grease rack elevated from the ground, the plaintiff stepped from the car, slipped and fell, and sustained the injury complained of.
By the opinion of the majority, the insurance policy was rewritten to cover an event not therein specified, contemplated, or paid for.
For the reasons stated, I dissent.
I am authorized to state that Mr. Justice SWINDALL concurs herein.
Note: See under (1) annotation in 37 L. R. A. (N. S.) 620; L. R. A. 19150, 457; 36 A. L. R. 811; 14 R. C. L. 1241, 1242.